      Case: 1:20-cv-00668 Document #: 11 Filed: 02/17/20 Page 1 of 2 PageID #:439




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

 AIDO MOBILITY LLC,

                           Plaintiff,              Case No. 1:20-cv-0668
 v.
                                                   PATENT CASE
 YELP, INC.,
                                                   JURY TRIAL DEMANDED
                            Defendant.


                                    NOTICE OF MOTION

        Please take notice that counsel for Plaintiff Aido Mobility LLC will appear before

Honorable Charles R. Norgle Sr., on Friday, February 21, 2020, at 10:30 a.m. CST, in Courtroom

2341, Everett McKinley Dirksen United States Courthouse, 219 Dearborn Street, Chicago, Illinois,

60604 and present Plaintiff’s Agreed Motion for Extension of Time to Answer or Otherwise

Respond to Complaint.



DATED: February 17, 2020

                                            By:      /s/ Timothy E. Grochocinski
                                                     Timothy E. Grochocinski
                                                     Illinois Bar No. 6295055
                                                     Joseph P. Oldaker
                                                     Illinois Bar No. 6295319
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1975
                                                     tim@nbafirm.com
                                                     joseph@nbafirm.com

                                                     COUNSEL FOR AIDO MOBILITY LLC




                                               1
    Case: 1:20-cv-00668 Document #: 11 Filed: 02/17/20 Page 2 of 2 PageID #:440




                                 CERTIFICATE OF SERVICE

        I certify that on February 17, 2020, I electronically filed the foregoing paper with the Clerk
of the Court using the ECF system which will send notification of such filing to all attorneys of
record herein at their respective addresses as disclosed on the pleadings.


                                                By:/s/ Timothy E. Grochocinski

                                                Attorney for Plaintiff Aido
                                                Mobility LLC




                                                  2
